Title: To James Madison from Richard M. Johnson, 19 December 1816
From: Johnson, Richard M.
To: Madison, James


        
          Sir
          City of washington House of Rep. 19th. Dec 1816
        
        Such is my opinion of your wisdom, justice & humanity, that I must call your particular attention, to the decision of Mr Lee which makes a deduction of 40 Cents from those under Gov. Shelby after the 20th of Oct. till their final discharge which tirminated after allowing every 20 miles as one day. I am happy to find that this decision is contrary to the opinion, of the late Sec of War, instead of arising from any instruction from him. I find it also against the opinion of the Commissioner himself, & also it seemed to be against th[e] opinion of th[e] acting Sec; of War when I conversed with him. I say Gov. Shelbys’ Corps, because it will principally operate upon, that altho some other cases will be embraced by it.
        It is a matter, too little for the enquiry of the Govern[m]ent. Indeed the enquiry which must be involved if Such construction Should prevail will “cost more than it will come to” I mean the enquiry whether the party remounted after the Death of the horse or not. This reduction which will not involve ten thousand dollars will produce more than ordinary excitement & what is a hundred thousand dollars to the govt when distributed among those who have maintained th[e] honor & Glory of the Country & who look up to you, as th[e] Father & Protector of those who Suffered in the cause. I saw the letter upon which th[e] deduction was made. It came from Mr Hagner who no doubt thought it his duty to make the Suggestions for I know him to be a valuable officer With the highest re[s]pect & with the greatest confidence your Ob Sert
        
          Rh: M: Johnson
        
        
          NB. the interest on the value of each horse from the death, to the time of payment, would be more than, or equal to, the deduction, besides the great trouble of taking evidence to Substantiate the claim &c.
          
            RMJ.
          
        
        
          The deduction of 40 cents is predicated, upon the assumed fact, that the owner did not remount himself—an implication which could be repelled by positive evidence in more than ¾ of the cases, that the owner did remount & this resort will be made by the Mounted volunteers if compelled by an unexpected inference against them. For no testimony has ever been required to that effect. Those who have been eye witnesses to the trial & suffering & losses of these men cannot believe for a moment that any deduction from the value of the horse is correct, or just, or politic—& it is not desireable to Legislate again on the Subject.
          
            RMJ
          
        
       